The ground upon which petitioner seeks to be discharged from custody is that the ordinance of the board of supervisors of the county of San Bernardino, under which he was convicted, is void because the maximum punishment therein provided is in excess of the power of the local legislative body to prescribe. The argument to that point has been given full consideration in the opinion filed this day in the case of People v. Jean Fages,
Crim. No. 504, ante, p. 37, where the decision is adverse to the appellant's contention. In deciding this application it will be sufficient to refer to that case for the views of the court on the question presented.
The writ is discharged and the petitioner remanded to the custody of the sheriff of San Bernardino County.
Conrey, P. J., and Shaw, J., concurred. *Page 802